UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_______________________________________

MARK T. DUBLINO,
                                                               DECISION & ORDER
                               Plaintiff,
                                                               18-CV-6010L
               v.

JAMES THOMAS, et al.,

                        Defendants.
_______________________________________


               Pro se plaintiff Mark T. Dublino (“plaintiff”) brought suit against the defendants

pursuant to 42 U.S.C. § 1983 alleging claims of excessive force, retaliation, and failure to protect

in violation of the Eighth Amendment during his confinement at the Erie County Holding

Center. (Docket ## 12, 15). On November 5, 2018, this Court issued a Decision & Order

denying plaintiff’s third request for appointment of counsel. (Docket # 31). Currently pending

before this Court are plaintiff’s fourth and fifth motions seeking appointment of counsel.

(Docket ## 37, 48).



                              Motion for Appointment of Counsel

               It is well-settled that there is no constitutional right to appointed counsel in civil

cases. See Boyd v. Petralis, 2017 WL 4533649, *1 (W.D.N.Y. 2017); Baez v. Rathbun, 2017

WL 1324557, *1 (W.D.N.Y. 2017). Although the court may appoint counsel to assist indigent

litigants pursuant to 28 U.S.C. § 1915(e), see, e.g., Sears, Roebuck and Co. v. Charles W. Sears

Real Estate, Inc., 865 F.2d 22, 23 (2d Cir. 1988), such assignment of counsel is clearly within the
judge’s discretion. In re Martin-Trigona, 737 F.2d 1254, 1260 (2d Cir. 1984). The factors to be

considered in deciding whether to assign counsel include the following:

               1.      Whether the indigent’s claims seem likely to be of
                       substance;

               2.      Whether the indigent is able to investigate the crucial facts
                       concerning his claim;

               3.      Whether conflicting evidence implicating the need for
                       cross-examination will be the major proof presented to the
                       fact finder;

               4.      Whether the legal issues involved are complex; and

               5.      Whether there are any special reasons why appointment of
                       counsel would be more likely to lead to a just
                       determination.

Hendricks v. Coughlin, 114 F.3d 390, 392 (2d Cir. 1997); see also Hodge v. Police Officers, 802

F.2d 58, 61-62 (2d Cir. 1986).

               The Court must consider carefully the issue of appointment of counsel because

“every assignment of a volunteer lawyer to an undeserving client deprives society of a volunteer

lawyer available for a deserving cause.” Cooper v. A. Sargenti Co., Inc., 877 F.2d 170, 172 (2d

Cir. 1989). Therefore, the Court must first look to the “likelihood of merit” of the underlying

dispute, Hendricks v. Coughlin, 114 F.3d at 392; Cooper v. A. Sargenti Co., Inc., 877 F.2d at

174, and “even though a claim may not be characterized as frivolous, counsel should not be

appointed in a case where the merits of the . . . claim are thin and his chances of prevailing are

therefore poor.” Carmona v. United States Bureau of Prisons, 243 F.3d 629, 632 (2d Cir. 2001)

(denying counsel on appeal where petitioner’s appeal was not frivolous but nevertheless

appeared to have little merit).




                                                 2
               The Court has reviewed the facts presented herein in light of the factors required

by law and finds, pursuant to the standards promulgated by Hendricks, 114 F.3d at 392, and

Hodge, 802 F.2d at 61-62, that the appointment of counsel is not warranted at this time. As

stated above, a plaintiff seeking the appointment of counsel must demonstrate a likelihood of

success on the merits; plaintiff has not done so at this stage. Nor do the legal issues in this case

appear to be complex. Moreover, plaintiff’s conduct in prosecuting this matter strongly suggests

that he is capable of understanding and handling the litigation, contrary to his claims in the

pending motions. See McLean v. Johnson, 2017 WL 4157393, *1 (W.D.N.Y. 2017)

(incarceration alone does not warrant the appointment of counsel). To date, plaintiff has filed

various motions, including motions for a temporary stay and preliminary injunctive relief, and

discovery requests. (See Docket ## 42-44). Indeed, while his motion for a stay was not granted,

he was granted the alternative relief of an extension of the court-ordered deadlines in order to

accommodate his more limited access to the law library as a result of his placement in the special

housing unit (“SHU”). (Docket # 45). It is also notable that plaintiff’s affidavit in support of his

motion includes citation to legal authority. (Docket # 38). Finally, no special reasons are

apparent from the record justifying the assignment of counsel.

               On this record, plaintiff’s requests for the appointment of counsel (Docket ## 37,

48) are DENIED without prejudice at this time. It is plaintiff’s responsibility to retain an

attorney or press forward with this lawsuit pro se. 28 U.S.C. § 1654.

IT IS SO ORDERED.


                                                                   s/Marian W. Payson
                                                                MARIAN W. PAYSON
                                                              United States Magistrate Judge
Dated: Rochester, New York
       April 19, 2019

                                                  3
